Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         20-FEB-2019
                                                         01:50 PM
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

 VALERIE R. WOODS, individually and as Trustee of the VALERIE R.
         WOODS TRUST DATED FEBRUARY 1, 2001, Petitioner,

                                 vs.

THE HONORABLE RANDAL G. B. VALENCIANO, Judge of the Circuit Court
    of the Fifth Circuit, State of Hawai#i, Respondent Judge,

                                 and

             BAYVIEW LOAN SERVICING, LLC, Respondent.
_________________________________________________________________

                       ORIGINAL PROCEEDING
              (CAAP-XX-XXXXXXX; CIV. NO. 13-1-0105)

         ORDER DENYING PETITION FOR WRIT OF PROHIBITION
(By: Nakayama, Acting C.J., McKenna, Pollack, Wilson, JJ., and Circuit
       Judge Somerville, in place of Recktenwald, C.J., recused)

          Upon consideration of petitioner’s petition for writ of

prohibition, filed on January 23, 2019, the documents attached

thereto and submitted in support thereof, and the record, it

appears that petitioner is not entitled to the requested

extraordinary writ.   There is no evidence that there is any

matter pending in the underlying circuit court proceeding that

questions the circuit court’s jurisdiction as it relates to the

appeal in CAAP-XX-XXXXXXX and that the circuit court will act in

excess of its jurisdiction sufficient to warrant the requested
writ.   Moreover, petitioner may seek any appropriate relief in

the pending appeal.   See Honolulu Advertiser, Inc. v. Takao, 59
Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of prohibition “is

an extraordinary remedy . . . to restrain a judge of an inferior

court from acting beyond or in excess of his jurisdiction”);

Gannett Pac. Corp. v. Richardson, 59 Haw. 224, 226, 580 P.2d 49,

53 (1978) (a writ of prohibition is not meant to serve as a legal

remedy in lieu of normal appellate procedures; rather, it is

available in “rare and exigent circumstances” where “allow[ing]

the matter to wend its way through the appellate process would

not be in the public interest and would work upon the public

irreparable harm”).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

prohibition is denied.

           DATED: Honolulu, Hawai#i, February 20, 2019.

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                               /s/ Rowena A. Somerville




                                 2